DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 7/16/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 1-3, and 5-24 stand rejected. Claim 4 was cancelled. Claims 1-3, and 5-24 are pending.

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “at least one fluid line fluidly connecting a manifold outlet of the second manifold to a manifold inlet of the first manifold, wherein the sorbent cartridge is disposed in the at least one fluid line and provides a dialysate flow through the sorbent cartridge external to a manifold” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Specification
Applicant’s original disclosure is objected to for failing to clearly and sufficiently describe the claimed subject matter of “at least one fluid line fluidly connecting a manifold outlet of the second manifold to a manifold inlet of the first manifold.” Further details regarding the lack of written description is detailed in the 112(a) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 9-12 recite “at least one fluid line fluidly connecting a manifold outlet of the second manifold to a manifold inlet of the first manifold.” However, the original disclosure fails to provide sufficient written description that supports the claimed subject matter. The claim further previously indicates that a first fluid line connects the dialyzer inlet to a first manifold, and a second fluid line connects the dialyzer outlet to a second manifold. Applicant’s Fig. 2 indicates a dialyzer 202 that contains a first manifold 214, a second manifold 234, and a third manifold 203. The first manifold 214 is connected to the dialyzer outlet 233; while the second and third manifold is connected to the dialyzer inlet. Furthermore, the second manifold 234 contains an outlet 242 and 246. Outlet 242 recycles back through the sorbent cartridge, while outlet 246 connects to the third manifold 203 that connects to the dialyzer inlet 232, and a line 213 that connects to the first manifold 214. 
However, this does not correspond to what Applicant’s original disclosure supports, as the claimed first fluid line fluidly connecting the dialyzer inlet to a first manifold suggests that the Figure’s third or second manifold are the first manifolds, meanwhile the second manifold connecting to the dialyzer outlet is the Figure’s first manifold.
Moreover, Applicant claims the limitation “wherein the sorbent cartridge is disposed in the at least one fluid line and provides a dialysate flow through the sorbent cartridge external to a manifold.” Applicant’s original disclosure fails to suggest that that sorbent cartridge is disposed external to a manifold. Applicant points towards Pr. 76-79; however, the suggested paragraphs only indicate that the sorbent cartridge 235 is within the fluid lines 229 and 236, and does not explicitly indicate that the sorbent cartridge is located external to the manifold. Furthermore, the current figures illustrate a general flow process diagram of the claimed invention, which further illustrates generalized figures and shapes used for the containers/pumps/dialyzer/etc.
Dependent claims not mentioned above are rejected for their dependency on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-14, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US2015/0314056; hereinafter “Giordano”) in view of Updyke et al. (US2014/0276371; hereinafter “Updyke”) and Tura et al. (NPL – Sodium Concentration Measurement during Hemodialysis through Ion-Exchange Resin and Conductivity Measure Approach In Vitro Experiments; hereinafter “Tura”). 
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-3, 5-14, 23-24, Giordano discloses a system of integrated manifolds; comprising:
A) a dialysate flow path (See Giordano Fig. 2, par. [85]; dialysate flow path 136); the dialysate flow path fluidly connectable to a dialyzer inlet and a dialyzer outlet (See Giordano Fig. 1B/2/95, par. [82-83, 95]; first dialyzer 114 and second dialyzer 116 are connected to a plate 106. Manifold inlet line 122 in fluid communication with manifold 102 and manifold outlet line 124. Dialyzer dialysate inlet 326, and dialysate outlet 328.);
B) the dialysate flow path comprising at least two manifolds and a sorbent cartridge (See Giordano Fig. 1-2, par. [83-84]; first manifold plate 104, second manifold plate 106, third manifold plate 108. par. [43-44, 73-75, 82], Fig. 1A; cleaning column 120; where the second cleaning column can include an ion exchange sorbent);
C) the at least two manifolds each comprising at least one internal conduit fluidly connecting a manifold inlet and a manifold outlet (See Giordano Fig. 3A/4A/5A, par. [87, 90]; dialysate entry conduit 156 includes a first dialysate flow path segment 158. A second segment 210 of dialysate entry conduit 156 is in fluid communication with exit portal 212. Cleaning fluid entry conduit 164.);
D) a first fluid line fluidly connecting the dialyzer inlet to a first manifold (See Giordano Fig. 3A/4A/5A, par. [87, 90]; dialysate entry conduit 156 includes a first dialysate flow path segment 158, 164 connect to the dialyzer 114 to the first manifold 104.);
E) a second fluid line fluidly connecting the dialyzer outlet to a second manifold (See Giordano Fig. 3A/4A/5A, par. [90]; second segment 210 of intermediate dialysate entry conduit 214 are fluidly connected to the dialyzer 114, and to second manifold 108); 
F) at least one fluid line fluidly connecting a manifold outlet of the second manifold to a manifold inlet of the first manifold (See Giordano Fig. 3A/4A/5A, par. [50, 87, 90]; the fluid lines cross flexible hinge 112/118. First cleaning fluid exit conduit 173 enters conduit 234 of the second manifold), wherein the (See Giordano Fig. 1A/1C; cleaning column 120; where the second cleaning column can include an ion exchange sorbent. The sorbent cartridge in 1C is on top (i.e. external) of the manifold plate 108.); 
H) wherein at least one of the first manifold and second manifold comprises at least two manifold outlets (See Giordano Fig. 1A/B/3A/4A/5A, par. [83-86]; there is a manifold outlet line 124, as well as cleaning fluid loop lines 126 and 128. The loop lines allow fluid in and out via a loop. Par. [87]; there are a plurality of fluid inlet ports for the manifold plate 104. The cleaning fluid flow paths of 138, 140, 164, 136 all have an inlet and extend to the other end where the fluids must also exit (i.e. outlet));
I) wherein a first manifold outlet of the at least two manifold outlets is fluidly connected to the dialysate flow path downstream of the sorbent cartridge and upstream of the dialyzer inlet (See Giordano Fig. 1D, 4A-B, Pr. 90; the manifold 106 that contains the dialyzers 114/116 further contain intermediate dialysate conduit 214 has an entry portal 216, i.e. the entry portal 216 allows dialysate to enter. The conduit 214 is in connection to the first segment 218 and third segment of 220. Fig. 5A-B, Pr. 93-94; manifold plate 108, that contains the sorbent material, further contains a second segment 274 that connects to the intermediate dialysate conduit 214. Segment 274 allows for the entry of the dialysate fluid, which is fluidly connected to downstream of the sorbent material 120, and is further fluidly connected to the dialyzer inlet entry portal 216); and wherein a second manifold outlet of the at least two manifold outlets is fluidly connected to the dialysate flow path downstream of the dialyzer outlet and upstream of the sorbent cartridge (See Giordano Fig. 1D, 4A-B, Pr. 90; manifold 106 that contains the dialyzers 114/116, contain an entry portal 224 that is in fluid communication with a first segment 226, and a third segment 228 of the dialysate exit conduit 160. Fig. 5A-B, Pr. 93-94; manifold plate 108 contains a second segment 276 of dialysate exit conduit 160. The segment 276 is downstream of the dialyzer outlet, as the dialysate flows through the three segments of conduit 160, and is upstream from the sorbent material, as the dialysate flows through manifold 106 and into the dialysate exit conduit, which is further fluidly connected to the sorbent cartridges inlet.).
Giordano does not disclose G) at least one conductivity sensor in either the first or second manifold; and H) and at least one valve in electronic communication with a controller; the controller controlling the at 
Giordano however, does indicate utilizing an exchange resin during the dialysis treatment (See Giordano par. [5, 43, 44, 70]; anion/cation exchange resin).
However, Updyke relates to the prior art by also relating to kidney dialysis machines (See Updyke par. [1], abstract), and further discloses G) at least one conductivity sensor in either the first or second manifold (See Updyke par. [32, 35]; the present invention can measure any parameter such as conductivity); and H) and at least one valve in electronic communication with a controller (See Updyke par. [55], Fig. 1-3; controller unit 102/202/302); the controller controlling the at least one valve to selectively direct fluid through at least one manifold to a specified one of the at least two manifold outlets based on data from the conductivity sensor (See Updyke par. [32, 55, 59]; controller is utilized to carry out the methods of the invention. Valves are aligned with actuators on the dialysis machine housing – actuators being configured to control the multivalves and flow through them. Furthermore, par. [59] indicates that the sensors of the housing allow for measurements within the given conduits which can also be aligned with the actuators on the dialysis machine housing, where the actuators are configured to control the multivalves and flow through the multivalves. Par. [32] indicates that any of the machines and systems can include elements for controlling the one or more parameters of conductivity (i.e. controller altering the system based on conductivity measurements)). Updyke also indicates utilizing valves in a manifold (See Fig. 4, par. [57, 59]; various conduits can be located in manifold body 412 and in fluid communication with valves. Valve 478/492/500), and that a pump normally moves dialysate through the valves and across a dialyzer membrane or other filter. The incorporation of valves can be closed on the manifold which assures that the dialysate goes into the top of the dialyzer to help maximize the use of the full capacity of the membranes, and into the peritoneal cavity (See Updyke par. [51]).
Tura relates to the prior art by measuring the properties in a hemodialysis treatment (See Tura abstract), and further indicates that utilizing an ion-exchange resin treatment coupled with conductivity measures may improve the measurement of the conductivity, compared to conductivity measures alone, which further allows it to possibly become a simple approach for continuous and automatic sodium measurement (i.e. the main component responsible for conductivity measurement) during hemodialysis (See Tura abstract, Pg2C1Pr2, Pg8C2Pr2; coupling conductivity measurement with treatment of the samples through an appropriate ion-exchange resin can lead to improved accuracy).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Giordano’s peritoneal dialysis system that utilizes manifolds, dialyzer, and pumps for an artificial kidney, with Updyke’s valves on the manifold with a system, that can further appropriately measure the conductivity via a sensor, in a hemodialysis system for a portable artificial kidney that also uses manifolds, dialyzer, and pumps (See Fig. 4, par. [57, 59]; various conduits can be located in manifold body 412 and in fluid communication with valves. Valve 478/492/500), since Updyke indicates that the incorporation of valves can be closed on the manifold which assures that the dialysate goes into the top of the dialyzer to help maximize the use of the full capacity of the membranes, and into the peritoneal cavity (See Updyke par. [51]), as well as utilizing a conductivity measurement in combination with an ion-exchange (See Giordano par. [5, 43, 44, 70]; anion/cation exchange resin) allow for a system that can provide a more accurate reading of the conductivity measurement (i.e. the results/data of the treatment) compared to measuring the conductivity alone (See Tura abstract, Pg2C1Pr2, Pg8C2Pr2; coupling conductivity measurement with treatment of the samples through an appropriate ion-exchange resin can lead to improved accuracy).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 2: The system of integrated manifolds of claim 1, wherein the dialysate flow path comprises at least three manifolds (See Giordano Fig. 1-2, par. [83-84]; first manifold plate 104, second manifold plate 106, third manifold plate 108).
Claim 3: The system of integrated manifolds of claim 1, wherein at least one manifold comprises at least one valve fluidly connecting the at least one internal conduit to either a first and second manifold outlet or a first and second manifold inlet (See Fig. 4, par. [57, 59]; various conduits can be located in manifold body 412 and in fluid communication with valves. Valve 478/492/500)
Claim 5: The system of integrated manifolds of claim 1, wherein the first manifold outlet and the second manifold outlet fluidly connected to the at least one internal conduit (See Updyke Fig. 4, par. [57, 59]; manifold body 412 has a plurality of tubes entering/leaving, e.g. containing a tube 504 that connects to the valve/port 496/498); and at least one valve fluidly connecting the at least one internal conduit to the first manifold outlet and the second manifold outlet (See Updyke Fig. 4, par. [59]; valve 500).
Claim 6: The system of integrated manifolds of claim 1, wherein at least one manifold comprises at least a first manifold inlet and a second manifold inlet fluidly connected to the at least one internal conduit (See Giordano Fig. 1D, par. [85]; first cleaning fluid flow path 138, second cleaning fluid flow path 140 connected to dialysate flow path 136).
Claim 7: The system of integrated manifolds of claim 1, wherein at least one manifold comprises at least a first internal conduit and a second internal conduit; wherein either both the first internal conduit and the second internal conduit are fluidly connected to a manifold inlet (See Giordano Fig. 1, par. [87]; manifold 104 has inlet conduits 156/166/178/180), or wherein both the first internal conduit and the second internal conduit are fluidly connected to a manifold outlet (See Giordano Fig. 1, par. [87]; manifold 104 has conduits 156/166/178/180 flow the fluid to an outlet leaving the manifold 104 to enter manifold 106).
Claim 8: The system of integrated manifolds of claim 7, wherein the first internal conduit is fluidly connected to the dialyzer inlet (See Giordano par. [87]; dialysate entry conduit 156 with a flow path segment 158); and wherein the second internal conduit is fluidly connected to the dialyzer outlet (See Giordano, par. [95], Fig. 1D/3A/4A/5A/6A; are fluidly connected to dialysate outlet line 328).
Claim 9: The system of integrated manifolds of claim 1, wherein at least two manifold comprise at least one sensor each (See Updyke par. [57, 59]; sensors chambers can be located on manifold body 412).
Claim 10: The system of integrated manifolds of claim 9, wherein the at least one sensor is selected from the group consisting of: a pressure sensor, a temperature sensor, a flow sensor, and combinations thereof (See Updyke par. [35, 57, 59]; pressure sensor chambers can be located on manifold body 412, along with flow rate sensors, conductivity sensors).
Claim 11: The system of integrated manifolds of claim 1, wherein the dialysate flow path comprises at least one dialysate pump external to a manifold (See Giordano par. [86]; dialysate flow path pump 144)
Claim 12: The system of integrated manifolds of claim 1, wherein the dialysate flow path comprises the sorbent cartridge external to a manifold (See Giordano par. [43-44, 73-75, 82], Fig. 1A; cleaning column 120; where the second cleaning column can include an ion exchange sorbent).
Claim 13: The system of integrated manifolds of claim 1, wherein every valve within the dialysate flow path is positioned within one or more manifolds (See Fig. 4, par. [57, 59]; various conduits can be located in manifold body 412 and in fluid communication with valves. Valve 478/492/500).
Claim 14: A method of using the system of integrated manifolds of claim 1 (See combination supra); comprising the steps of: A) pumping a dialysate from the dialyzer outlet through the second manifold (See Giordano Fig. 2, par. [85]; dialysate flow path 136 leaves dialyzer 114 and gets pumped through manifold 110 via pump 144/146); B) pumping the dialysate from the second manifold through the first manifold (See Giordano Fig. 1/2; dialysate leaving first cleaning column 110 travels through into second manifold 120); and C) pumping the dialysate from the first manifold to the dialyzer inlet (See Giordano Fig. 1/2; dialysate leaving second manifold 120 is moved back into dialyzer 116).
Claim 23: The system of integrated manifolds of claim 1, further comprising an ultrafiltrate reservoir fluidly connected to the dialysate flow path; the ultrafiltrate reservoir external to the at least two manifolds (See Updyke par. [51, 71], Fig. 12; Ultrafiltrate volume is determined by how much fluid gets returned to the reservoir. Dialysis circuit 1210, the first and second dialysate is measured to determine the ultrafiltration. Reservoir 624 is not on manifold 410).
Claim 24: The system of integrated manifolds of claim 1, further comprising a water source fluidly connected to the dialysate flow path; the water source external to the at least two manifolds (See Updyke Fig. 6, par. [70]; water from dialysate source 622 may be pumped through into the dialysate).

Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US2015/0314056; hereinafter “Giordano”) in view of Updyke et al. (US2014/0276371; hereinafter “Updyke”) and Tura et al. (NPL – Sodium Concentration Measurement during Hemodialysis through Ion-Exchange Resin and Conductivity Measure Approach In Vitro Experiments; hereinafter “Tura”). 
Applicant’s claims are directed toward a method.
Regarding claim 15-22, the combination of Giordano, Updyke, and Tura discloses the method of claim 14 (See combination supra). Giordano does not disclose further comprising the step of controlling one or more valves within at least one manifold to selectively direct fluid from a specified manifold inlet to a specified manifold outlet.
However, Updyke discloses a kit for performing hemodialysis that utilizes manifolds, pumps, dialyzers (See Updyke par. [51]). Updyke further utilizes valves in the manifold (See Fig. 4, par. [57, 59]; various conduits can be located in manifold body 412 and in fluid communication with valves. Valve 478/492/500). A pump normally moves dialysate through the valves and across a dialyzer membrane or other filter. The incorporation of valves can be closed on the manifold which assures that the dialysate goes into the top of the dialyzer to help maximize the use of the full capacity of the membranes, and into the peritoneal cavity (See Updyke par. [51]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Giordano’s peritoneal dialysis system that utilizes manifolds, dialyzer, and pumps for an artificial kidney, with Updyke’s valves on the manifold in add addition to a hemodialysis system for a portable artificial kidney that also uses manifolds, dialyzer, and pumps (See Fig. 4, par. [55, 57, 59]; various conduits can be located in manifold body 412 and in fluid communication with valves. Valve 478/492/500. Controller is utilized to carry out the methods of the invention. Valves are aligned with actuators on the dialysis machine housing – actuators being configured to control the multivalves and flow through them), since Updyke indicates that the incorporation of valves can be closed on the manifold which assures that the dialysate goes into the top of the dialyzer to help maximize the use of the full capacity of the membranes, and into the peritoneal cavity (See Updyke par. [51]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 16: The method of claim 15, wherein the step of controlling one or more valves is performed by the controller in electronic communication with the one or more valves (See Updyke par. [55], Fig. 1-3; controller unit 102/202/302)
Claim 17: The method of claim 14, further comprising the step of determining at least one fluid parameter of the dialysate with at least one sensor located within at least one manifold (See Updyke par. [57, 59]; sensors chambers can be located on manifold body 412).
Claim 18: The method of claim 17, further comprising the step of controlling one or more valves within at least one manifold to selectively direct fluid from a specified manifold inlet to a specified manifold outlet based on the at least one fluid parameter (See Updyke par. [53]; volume can be determined using appropriate valves and pumps and closing/stopping/disabling others. This procedure is performed while monitoring the pressure sensors in the circuit. The difference between the initially infused volume of peritoneal dialysate and the measured volume of peritoneal dialysate post-drain can be equated with the ultrafiltrate volume. A pump can subsequently be used to re-infuse the initial fill volume back into the peritoneum and the process of recirculation can continue.).
Claim 19: The method of claim 18, wherein the at least one fluid parameter comprises a conductivity (See Updyke par. [35, 57, 59]; sensors may be a conductivity sensor located on manifold body 412).
Claim 20: The method of claim 18, further comprising the step of controlling at least one pump to direct a fluid from a concentrate source to the at least one internal conduit based on the at least one fluid parameter (See Updyke par. [53]; A pump can subsequently be used to re-infuse the initial fill volume back into the peritoneum and the process of recirculation can continue.).
Claim 21: The method of claim 14, further comprising the step of pumping a portion of the dialysate to an ultrafiltrate reservoir; wherein the ultrafiltrate reservoir is external to the manifolds (See Updyke par. [51, 71], Fig. 12; Ultrafiltrate volume is determined by how much fluid gets returned to the reservoir. Dialysis circuit 1210, the first and second dialysate is measured to determine the ultrafiltration. Reservoir 624 is not on manifold 410).
Claim 22: The method of claim 14, further comprising the step of pumping water from a water source to the dialysate flow path; wherein the water source is external to the manifolds (See Updyke Fig. 6, par. [70]; water from dialysate source 622 may be pumped through into the dialysate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer 2014/0216250;  Meyer 2014/0217029 – Same Assignee, but earlier published date which discloses a dialysate process with sorbent cartridges for cleaning manifolds in dialysis loops.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/Donovan Bui-Huynh/Examiner, Art Unit 1779   

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779